Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitation “a communication unit configured to” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification discloses enough structure being capable of executing that function. 

                                                      Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claims 1-5; 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US.Pub.No.20110138459) in view of King (US.Pub.No.20120206236).

Regarding claim 1, BAE et al disclose an image display device comprising: a communication unit configured to receive, from a control device, a control command for controlling an operation of the image display device(see fig.1 and fig.2 with element 220; the external display apparatus 200 includes a tuner unit 210, a wireless communication unit 220, an input unit 230, a voice processing unit 240, an image processing unit 250, an OSD unit 260, a memory 270, and a microcomputer (MICOM) 280,0039);

a memory storing one or more instructions(see fig.2, element 270; the external display apparatus 200 includes a tuner unit 210, a wireless communication unit 220, an input unit 230, a voice processing unit 240, an image processing unit 250, an OSD unit 260, a memory 270, and a microcomputer (MICOM) 280,0039;0046-0047; a memory storing authorization information of a person who is permitted to use the external display apparatus; an authorization unit performing authorization of a predetermined person who is permitted to use the external display apparatus by using the authorization information stored in the memory,0007 ) ; and

a processor configured to execute the one or more instructions stored in the memory (see fig.2, element 280);

wherein the processor is configured to execute the one or more instructions to: receive first user information about a first user corresponding to a user of the control device and authentication state information representing user authentication state in the control device(the microcomputer 280 displays information for notifying the usage restriction of the display apparatus 200 on the screen, transmits the information for notifying the usage restriction of the display apparatus 200 to the terminal 100 through the wireless communication unit 220, and allows the terminal 100 to perform authorization of the person who is presently operating the terminal 100,0048;0006-0007;0010);

when the control command comprises an operation request that requires authentication, perform the authentication based on the first user information, the authentication state information (the authorization information may be a fingerprint of the person who is permitted to use the external display apparatus and the authorization unit may include a fingerprint reader that receives a fingerprint of a person. In this case, when a fingerprint of a person inputted through the fingerprint reader coincides with the fingerprint of the person who is permitted to use the external display apparatus, the authorization unit may notify the authorization success to the control unit, 0013; 0078).

But did not explicitly disclose second user information about a second user corresponding to a user of the image display device; and perform the operation in response to the control command.

However, King et al disclose second user information about a second user corresponding to a user of the image display device; and perform the operation in response to the control command(conditional access device 354 may store biometric characteristics for multiple users and authenticate each user using the biometric characteristics stored in memory 359. Thus, each user can be granted different viewing privileges and purchasing privileges, 0042; 0039; 0010).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of King to modify Bae by storing multiple biometric or fingerprint data associated with multiple users for the purpose of providing access to the display device accordingly.

Regarding claim 2, Bae et al disclose wherein the control command comprises the first user information and the authentication state information (a fingerprint reader 143 for inputting a fingerprint of the person who will be permitted to use the display apparatus 200, a touch screen 144 for inputting a touch gesture of the person who will be permitted to use the display apparatus 200, 0063).

Regarding claim 3, Bae et al disclose wherein the first user information comprises account information of the first user (the authorization information may be a password set by the person who is permitted to use the external display apparatus and the authorization unit may 

But did not explicitly disclose the second user information comprises account information of the second user.

However King et al disclose the second user information comprises account information of the second user (conditional access device 354 may store biometric characteristics for multiple users and authenticate each user using the biometric characteristics stored in memory 359. Thus, each user can be granted different viewing privileges and purchasing privileges,0042;0039;0010; for storing biometric characteristic of a plurality of users of the remote control device 200,0037;0043 ).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of King to modify Bae by storing multiple biometric or fingerprint data associated with multiple users for the purpose of providing access to the display device accordingly.

Regarding claim 4, Bae et al disclose wherein the authentication state information comprises information representing a state in which the authentication is completed in the control device by using biometric information of the first user (the authorization information may be a fingerprint of the person who is permitted to use the external display apparatus and the 

Regarding claim 5, Bae et al disclose  wherein the authentication state information comprises information representing a state in which a lock screen is unlocked in the control device by using biometric information of the first user(a fingerprint reader 143 for inputting a fingerprint of the person who will be permitted to use the display apparatus 200, a touch screen 144 for inputting a touch gesture of the person who will be permitted to use the display apparatus 200,0063; when the authorization unit 140 receives a fingerprint corresponding to the fingerprint authorization information set in the memory 130 through the fingerprint reader 143 while transmission of the key signal of the input unit 120 to the display apparatus 200 is interrupted (FIG. 19A), the authorization unit 140 notifies an authorization success result 74 for the person to the control unit 150,0098).

Regarding claim 7, Bae et al disclose  wherein the processor is further configured to, when the first user information and the second user information do not match, perform account login by using the first user information(with Bae, a password is used to get access to the display device; the authorization information may be a password set by the person who is permitted to use the external display apparatus and the authorization unit may notify authorization success of the 

Regarding claim 8, Bae et al disclose wherein the image display device further comprises a display, and the processor is further configured to, when the first user information and the second user information do not match, control the display to display a screen for requesting authentication information(see fig.5  and fig.6 showing a screen requesting information for authentication; showing a process of setting up image authorization information of a person who is permitted to use a display apparatus by using a camera,0022;0067).

  Regarding claim 9, Bae et al disclose wherein the image display device further comprises a display, and the processor is further configured to, when the authentication state information is not in a preset state, control the display to display a screen for requesting authentication information (see fig.10; showing a process of setting up fingerprint authorization information of a person who is permitted to use a display apparatus by using a fingerprint reader, 0076).

Regarding claim 10, Bae et al did not explicitly disclose wherein the processor is further configured to: transmit the first user information to an external server, receive a result of performing the authentication on the first user; and, based on the result, perform the operation in response to the control command.



It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of King to modify Bae by storing in a remote server authentication information with multiple users for the purpose of monitoring viewing history accordingly. 

Regarding claim 11, it is rejected using the same ground of rejection for claim 1.
Regarding claim 12, it is rejected using the same ground of rejection for claim 2.

Regarding claim 13, it is rejected using the same ground of rejection for claim 3.

Regarding claim 14, it is rejected using the same ground of rejection for claim 4.

Regarding claim 15, it is rejected using the same ground of rejection for claim 5.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US.Pub.No.20110138459) in view of King (US.Pub.No.20120206236) and Peterson (Us.Pub.No.20150156529).


Regarding claim 6, Bae and King did not explicitly disclose wherein the processor is further configured to, when the first user information and the second user information match and the authentication state information comprises, information representing a state in which the authentication is completed in the control device by using biometric information of the first user, perform the operation in response to the control command.

However, Peterson et al disclose when the user was logging in to the profile, and/or when the media guidance application was unable to query any measurement devices 426. At step 916, the media guidance application may query a home network to identify all biometric measurement devices 426 currently in communication with user equipment device 300 and select which biometric measurement devices 426 to query by comparing the identified biometric measurement devices 426 with information identifying biometric measurement devices associated with a currently active user, 0108-0109; 0098; 0120.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Peterson to modify Bae and King by applying technique 

                                                                   Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN D SAINT CYR/Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425